Exhibit 10.4

 

AMENDMENT NO. 1

TO

EXECUTIVE STOCKHOLDERS AGREEMENT

 

March 17, 2005

 

WHEREAS, Samsonite Corporation (the “Company”) has previously entered into the
Executive Stockholders Agreement (the “Agreement”), dated as of September 25,
2003, by and among the Company, ACOF Management, L.P., Bain Capital (Europe)
LLC, Ontario Teachers’ Pension Plan Board and each of the persons listed on
Schedule I to this Amendment No. 1 (the “Executives”);

 

WHEREAS, the Agreement currently provides that “Executive Securities” shall be
subject to the terms thereof, which term is defined to include Common Stock
acquired by Executives pursuant to the exercise of Company stock options;

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined to amend and restate the Company’s FY 1999
Stock Option and Incentive Award Plan, as amended, in order, among other things,
to provide for the grant of awards other than stock options, which awards may
be, in whole or in part, in the form of, exercised for or settled in shares of
the Company’s common stock, par value $0.01 per share (the “Common Stock”);

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders that any shares of Common Stock acquired through
the grant, exercise or settlement of Common Stock-based awards other than stock
options should also be subject to the Agreement; and

 

WHEREAS, pursuant to a resolution of the Board of Directors of the Company dated
September 22, 2003, certain individuals (the “Authorized Officers”) are
authorized to approve, prepare and execute changes to the Agreement;

 

NOW, THEREFORE, the Agreement is hereby amended as follows:

 

1.                                       The third recital of the Agreement is
amended in its entirety to read as follows:

 

WHEREAS, the Executives may also (i) receive awards from the Company from time
to time that may be in the form of, exercised for, or settled in, shares of
common stock of the Company or (ii) acquire common stock of the Company due to
the conversion of New Preferred Shares (in each case, such shares of common
stock of the Company, the “Common Stock” and, along with the New Preferred
Shares held by the Executives and their respective Permitted Transferees,
collectively, the “Executive Securities”), which Executive Securities shall be
subject to the terms of this Agreement; and

 

--------------------------------------------------------------------------------


 

2.                                       The definition of “Original Cost” under
Section 10 of the Agreement shall be amended in its entirety to read as follows:

 

“Original Cost” shall mean the price paid by an Executive for such Executive
Securities; provided that the price paid with respect to Common Stock acquired
pursuant to the exercise or settlement of awards described under clause (i) of
the third recital of this Agreement shall be the purchase price, if any, set
forth in the agreement evidencing such award.

 

Except as modified herein, the Agreement shall remain in full force and effect. 
This Amendment No. 1 to the Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the authorized representatives of the undersigned entities
set forth below, and the individuals set forth on Schedule 1 hereto, have set
their respective hands as of the date first set forth hereabove.

 

Samsonite Corporation

ACOF Management, L.P.

 

 

 

 

By:

/s/ Richard H. Wiley

 

By:

/s/ Eric Beckman

 

 

Name: Richard H. Wiley

 

Name:

 

Title:   Chief Financial Officer

 

Title:

 

 

 

 

Bain Capital (Europe) LLC

Ontario Teachers’ Pension Plan Board

By Bain Capital Investors, LLC, its Manager

 

 

 

By:

/s/ Melissa Bethell

 

By:

/s/ Lee Sienna

 

 

Name:

 

Name:

 

Title:

 

Title:

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO

AMENDMENT NO. 1

TO

EXECUTIVE STOCKHOLDERS AGREEMENT

 

 

/s/ Richard H. Wiley

 

/s/ Shashi Dash

 

Richard H. Wiley

Shashi Dash

 

 

 

 

/s/ Tom Korbas

 

/s/ Lynne Berard

 

Tom Korbas

Lynne Berard

 

 

 

 

/s/ Robert Farone

 

/s/ Beppi Fremder

 

Robert Farone

Beppi Fremder

 

 

 

 

/s/ Marc Matton

 

/s/ Ramesh Tainwala

 

Marc Matton

Ramesh Tainwala

 

 

 

 

/s/ Arne Borrey

 

 

Arne Borrey

 

 

--------------------------------------------------------------------------------